DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s arguments and remarks filed on April 13, 2022 has been reviewed and considered.  Claims 1, 4, and 6-9 are pending in which all claims have been amended; claims 2-3 and 5 have been cancelled.

Response to Arguments
Applicant's arguments filed on April 13, 2022 have been fully considered but they are not persuasive. 
	Applicant’s Argument: McLane does not disclose a cuff that comprises a component that is attached in an inner surface of a support frame and that includes the specific combination of live hinges and anchors for attaching the straps, as recited in amended claim one.
	Examiner’s Response:  The examiner disagrees.  Please note the updated, claim limitations as addressed below.  Applicant does not specifically claim the explicit structures of a “live hinge”.  Further McLane does disclose of the support frame (10) having an inner side and outer side (note inner (internal) vis outer (external) sides of 10, see Figure 2), the inner side (note side of 10 with internal hook side of 15) facing the user’s shin and foot (see Figure 2), the cuff comprising:
	a component (via 14-16) that is attached to the inner side of the support frame (note side of 10 with internal hook side of 15) as shown in Figure 2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 6-9 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding Claim 1, the limitation in lines 2-3, “the inner side facing the user’s shin and foot” positively claims the human anatomy.  Appropriate correction is required. The examiner recommends to claim instead, - -the inner side configured to face the user’s shin and foot- -.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the live hinge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will read the claim as if “the live hinge” refers to another “live hinge” is being claimed.
Claim 7 recites the limitation "the live hinge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will read the claim as if “the live hinge” refers to the “first live hinge”.
Claim 8 recites the limitation "the live hinge" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The examiner will read the claim as if “the live hinge” refers to another “live hinge” is being claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 4 and 6-9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by McLane (USPN 4,057,853).
	Regarding Claim 1, McLane discloses of a cuff (via 20-21) adapted to secure a support frame (10) to a user’s shin and foot (see Figures 1-2 & 4-5, Col. 1, lines 45-63), the support frame (10) having an inner side and outer side (note inner (internal) vis outer (external) sides of 10, see Figure 2), the inner side (note side of 10 with internal hook side of 15) facing the user’s shin and foot (see Figure 2), the cuff comprising:
	a component (via 14-16) that is attached to the inner side of the support frame (note side of 10 with internal hook side of 15) and that includes a first cuff end (note left side of 14-16, see diagram below) and a second cuff end (note right side of 14-16, see diagram below), see also Figure 2, the first cuff end extending out from one side of the support frame (note pile fabric of 15 (hook/loop) extending out from the left side of 10/14) and the second cuff end extending out from an opposite side of the support frame (note pile fabric of 16 (hook/loop) extending out from the right side of 10/14), the first cuff end (note left side of 14-16, see diagram below) including a first live hinge (via 19 threaded through 18, (first combination of 19 & 18 @ the top of 10)) and a first sleeve anchor (note prong of 18), each of the first live hinge and first sleeve anchor having a substantially vertical orientation (see Figures 1-2), the second cuff end (note right side of 14-16, see diagram below) having a second live hinge (via 19 threaded through 17 (when attached), (second combination of 19 & 18 @ a middle position of 10)) and a second sleeve anchor (note prong of 17), each of the second live hinge and second sleeve anchor having a substantially horizontal orientation (see Figures 1-2);
	a first securing strap (via 19 @ shin area, see diagram below) having a first end (end of 19 @ 18) and a second end (end of 19 @ 17) see Figure 2, the first securing strap’s first end being removably coupled (via 18 & apertures on 19) to the first live hinge (via 19 threaded through 18) and the first securing strap’s second end (end of 19 @ 17) being removably coupled to (via 17 & apertures on 19) the second sleeve anchor (17), the first securing strap secured in an approximately horizontal orientation so as to extend around the user’s shin (see Figures 1-2);
	a second securing strap (via 25-26 & 30) having a first end (via 25) and a second end (via 26), the second securing strap’s first end (via 25) being removably coupled to (via 25 & 29, Col. 2, lines 9-20) the second live hinge (via 19 threaded through 17 (when attached), and the second securing strap’s second end (via 26) being removably coupled to (via 26 & 29, Col. 2, lines 9-20) the first sleeve anchor (note prong of 18) (when attached), the second securing strap secured in an approximately vertical orientation so as to extend around the user’s foot (see Figures 1-2 & 5); and
	wherein securing the first securing strap around the user’s shin and securing the second securing strap around the user’s foot secures the support frame (10) in both the vertical and horizontal directions (see Figures 1-5, Col. 1, lines 45-63, Col. 2, lines 4-20).  Please note that the limitations of “adapted to secure a support frame to a user’s shin and foot”, “being removably coupled”, “so as to extend around the user’s shin”, “so as to extend around the user’s foot”, and “wherein securing the first securing strap around the user’s shin and securing the second securing strap around the user’s foot secures the support frame in both the vertical and horizontal directions” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structures of McLane are capable of performing these recited functions.


    PNG
    media_image1.png
    991
    631
    media_image1.png
    Greyscale

	Regarding Claims 4 and 6-9, McLane discloses the invention as claimed above.  Further McLane discloses:
	(claim 4, (as best understood)), wherein the second end (via 26) of the second securing strap (via 25-26 & 30) has a buckle anchor (note prong of 29) that is secured to the live hinge (via 26 threaded through 29 as shown in Figures 1-2), see Figures 1-2 & 5;
	(claim 6), wherein the cuff (via 14-16, which is part of the cuff) is a molded plastic component (via 15 & 16, note hook and loop fasteners are made of nylon or polyester; both are “molded plastic” when formed into hook and loop fasteners);
	(claim 7, (as best understood)), wherein the first end (end of 19 @ 18) of the first securing strap (via 19 @ shin area, see diagram above) has a buckle anchor (note prong of 18) that is secured to the live hinge (via 19 threaded through 18), see Figures 1-2;
	(claim 8, (as best understood)), wherein the first end (via 25) of the second securing strap (via 25-26 & 30) has a buckle anchor (via prong of 29 attached to 25, see Figures 1-2 & 5) that is secured to (via 30 & body of 25) the live hinge (via 26 threaded through 29 as shown in Figures 1-2), see Figures 1-2 & 5;	
	(claim 9), wherein the first end (end of 19 @ 18) of the first securing strap (via 19 @ shin area, see diagram above) has a first buckle anchor (note prong of 18) that is secured to the first live hinge (via 19 threaded through 18), see Figures 1-2; and
	wherein the first end (via 25) of the second securing strap (via 25-26 & 30) has a buckle anchor (via prong of 29 attached to 25, see Figures 1-2 & 5) that is secured to (via 30 & body of 25) the second live hinge (via 26 threaded through 29 as shown in Figures 1-2), (see Figures 1-5, Col. 1, lines 45-63, Col. 2, lines 4-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732